DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 06/10/2019.
Claims 1 – 20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the steps of “generating a first tree comprising terminal nodes… for each terminal node… generating an associated encoded identifier; generating a final tree… associating a set of data to each terminal node in the final tree…” The limitation of generating tree, generating an identifier, associated data to nodes of trees, is a process that under its broadest reasonable interpretation, cover performance of the limitation in the mind or a manual process that can be performed by a pen 
Additional limitation such as “data comprising an output value, and a designation of a valid first key field values for the output value”, “bit set in a bit array”, are considered as a type of data. The node can be assigned bits or bit masks to the blocks. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim as a whole, does not show how all the steps would improve the current technology. The dependent claims 14 - 20 do not include additional limitation that provide significantly more than the abstract idea, are also not patent eligible. Additional limitations include “bit, key can be a hostname, IP address” are still not improve the patentable of the invention since they are known in the art. Therefore, claims 13 - 20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michael Tsirkin (U.S. 2015/0324485 A1), [hereafter Tsirkin].
♦As per claims 1, 12,
Tsirkin discloses a method, apparatus for given an input key (Fig. 4, and 5A “first chunk of a key”), performing a lookup in a data structure to locate an output value, the data structure having a plurality of trees (Fig. 2, paragraph 0039, 0042 of Tsirkin wherein each container corresponds to a tree with one or more nodes), the method comprising:
“searching a first tree for a value of a first field of the input key, to locate a matching first key field value and a first encoded identifier associated therewith” See paragraph 0047, 0049 of Tsirkin wherein the key is searched [“When a lookup for a key in a radix tree occurs, traverser 112 may traverse the radix tree to search for the key. In an example, traverser 112 starts from the root container”. Further see paragraph 0033, 0036, 0040 for binary tree [“The radix tree may store addresses to which the guest has access, and the key may be a sequence of bits that represents an address in memory that the guest is attempting to access”].
searching a final tree for a value of a final field of the input key, to locate a plurality' of output values, each output value associated with a first designation of valid first key field values” See paragraph 0040 of Tsirkin wherein the leaf node is located to obtain the value [“The key may map to a value that is referenced by a leaf
“based at least in part on the first designation, determining whether the first encoded identifier for the matching first key field value is valid for any of the plurality of output values (See paragraph 0048 of Tsirkin), wherein:
(i)    following a determination that the first encoded identifier is valid for a particular output value of the plurality of output values, returning the particular output value as a result of the lookup with the input key: See Fig. 4, paragraph 0048, 0098 of Tsirkin [“If a leaf container is not reached, then the key is not stored in the radix tree …a leaf container may be associated with a value to which the key is mapped. Traverser 112 may identify the value to which the key maps. In an example, the leaf container may include the value. In another example, the leaf container references or points to the value”].
(ii)    following a determination that the first encoded identifier is not valid for any of the plurality of output values, returning an indication that the input key was not found in the data structure” See Fig. 4, paragraph 0048, 0097 of Tsirkin [“If a leaf container is not reached, then the key is not stored in the radix tree”, “a message is sent indicating that the searched-for key is not stored in the radix tree”].
♦As per claim 2,
“searching a second tree for a value of a second field of the input key, to locate a matching second key field value and a second encoded identifier associated therewith; wherein, in the final tree, each output value is further associated with a second designation of valid second key field values, based at least in part on the first and second designations, determining whether the first and second encoded identifiers for the matching first and second key field values, respectively, are valid for any of the plurality of output values, wherein: (i) following a determination that both first and second abstract, paragraph 0049 – 0050 of Tsirkin wherein the leaf must match all the prefixes in the containers.
♦As per claims 3, 15,
“wherein the input key comprises any of: fi) a number and fi) a string, the value of the first field of the input key comprising any of: one or more characters in the string” See paragraph 0040 of Tsirkin wherein “A key includes a sequence of elements. An element may be, for example, a symbol, character, letter, number, or bit.”].
♦As per claims 4 - 5,
“wherein the value of the second field of the input key comprises one or more characters in the string immediately after the first field of the input key”, “wherein the value of the final field of the input key comprises one or more characters at the end of the string” See Fig. 2 – 3 of Tsirkin.
♦As per claims 6, 16,
“wherein the first and second encoded identifiers each comprise a bit being set in a bit array” See paragraph 0002, 0040, 0086 of Tsirkin [“The auxiliary data structure may be, for example, a table, array, binary tree, or other data structure”].
♦As per claims 7, 17,
“wherein both the first and second designations comprise bitmasks” See paragraph 0002, 0040, 0086 of Tsirkin.

“wherein the input key comprises any of: an HTTP request header, an HTTP method, at least a portion of a URL; and a hostname” See paragraph 0040 of Tsirkin wherein “A key includes a sequence of elements. An element may be, for example, a symbol, character, letter, number, or bit.”]
♦As per claims 9, 19,
“wherein any of the plurality of output values represents a policy identifier pointing to a policy for handling a client request” See paragraph 0048 of Tsirkin wherein “the leaf container references or points to the value”].
♦As per claim 10,
“wherein the matching values of any of first, second and final key fields are alternative values stored according to an ‘or’ condition” See Fig. 4 of Tsirkin.
♦As per claims 11, 20,
“wherein the input key comprises an IP address” See paragraphs 0038, 0040 of Tsirkin.
♦As per claim 13,
Tsirkin discloses a method for generating a data structure that stores a plurality of keys and supports a lookup operation to determine an output value associated with an input key, the method comprising:
“generating a first tree comprising terminal nodes for values of first fields of keys stored in the data structure” See paragraphs 0042 – 0046 of Tsirkin wherein the tree/containers are identified.
“for each terminal node in the first tree, generating an associated encoded identifier” see paragraph 0033, 0036, 0040 for binary tree [“The radix tree may store addresses to bits that represents an address in memory that the guest is attempting to access”].
“generating a final tree comprising terminal nodes for values of final fields of keys stored in the data structure” See paragraphs 0042 – 0046 of Tsirkin wherein the subtree/sub-containers are identified.
“associating a set of data to each terminal node in the final tree, the set of data comprising: an output value, and a designation of valid first key field values for the output value” See Fig. 4, paragraph 0048, 0098 of Tsirkin wherein leaf node include values [“If a leaf container is not reached, then the key is not stored in the radix tree …a leaf container may be associated with a value to which the key is mapped. Traverser 112 may identify the value to which the key maps. In an example, the leaf container may include the value. In another example, the leaf container references or points to the value”].
♦As per claim 14,
“generating a second tree comprising terminal nodes for values of second fields of keys stored in the data structure; for each terminal node in the second tree, generating an associated encoded identifier; wherein the set of data associated to each terminal node in the final tree further comprises: a designation of valid second key field values for the output value” See abstract, paragraph 0049 – 0050 of Tsirkin wherein the leaf must match all the prefixes in the containers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161